 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 1 of 27 Page ID
                                  #:1332



 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
2    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DECLARATION OF ERIC
                                           PETERSON IN SUPPORT OF
15                          Plaintiff,     DEFENDANTS' SECOND MOTION
                                           TO ENFORCE THE BINDING
16        vs.                              SETTLEMENT TERMS SHEET, FOR
                                           A MONEY JUDGMENT, AND FOR
17                                         AN AWARD OF ATTORNEYS' FEES
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC           [REDACTED VERSION OF
     PETERSON, an individual,              DOCUMENT FILED UNDER SEAL
19                                         PURSUANT TO ORDER OF THE
                        Defendants.        COURT DATED APRIL 20, 2021]
20
     DESCENDENT STUDIOS INC., a
21
     Texas corporation,
                                           Date:      August 23, 2021
22                                         Time:      8:30 a.m.
                      Counterclaimant,     Courtroom: 9D
23
          vs.
24
25   LITTLE ORBIT LLC, a California
                                           Judge: Hon. David O. Carter
     Limited Liability Company,
26                                         Complaint Filed:   1/16/2020
27                    Counterdefendant.

28
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 2 of 27 Page ID
                                  #:1333



 1         I, Eric Peterson, declare as follows:
 2         1.    I am over 18 years of age, of sound mind, and competent to testify to the
 3   facts stated herein. I have personal knowledge of the facts stated herein. I am the
 4   President of Descendent Studios, Inc. ("Descendent"). I submit this declaration in
 5   support of Defendants' Second Motion to Enforce the Binding Settlement Terms
 6   Sheet, for a Money Judgment, and for an Award of Attorneys' Fees.
 7         2.    The facts stated in Defendants' Second Motion to Enforce the Binding
 8   Settlement Terms Sheet, for a Money Judgment, and for an Award of Attorneys' Fees
 9   are true and correct.
10         3.    Little Orbit admits that it now has all of the game assets purportedly
11   necessary to complete the game, but it still has failed to make the first settlement
12   payment.
13         4.    The Binding Settlement Terms Sheet ("BSTS") was signed on
14   November 17, 2020, almost eight months ago. It required three payments from Little
15   Orbit ("LO") to Descendent, two of which were due within 120 days of signing the
16   original BSTS (or the first written memorialization). Neither of these first two
17   payments has been made, and Little Orbit has plainly stated that it has no intention of
18   making any of the agreed upon monetary settlement payments.
                                                       ■         Exhibit A is a genuine
19   and authentic copy of an email message from Matthew Scott of Little Orbit to Eric
20   Peterson (me) on or about March 23, 2021.
21         5.    Because Little Orbit has failed for the past seven months to make any of
22   the agreed upon settlement payments, and again skipped the June 23, 2021 payment
23   date as extended by the Court, Descendent is gravely concerned that Little Orbit lacks
24   the funds to pay Descendent, is stalling for time, and lacks the intent and ability to
25   make the settlement payments.' This is especially concerning given the projected $1
26
27   1 Like the most recent Matthew Scott Declaration, the email attached as Exhibit A
     also strongly indicates that Little Orbit plans to skip all three agreed-upon settlement
28   payments and to try to covertly impose its own misguided and erroneous definition
     of "Revenues," as being profits or gross income minus whatever expenses Little
     Orbit chooses to incur.
                                                -1-
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 3 of 27 Page ID
                                  #:1334



 1   million or more in costs and expenses that will be needed for Little Orbit to adequately
2    complete and market the game. The Defendants' concern is heightened by the fact
 3   that an Experian Credit Report shows that Little Orbit has a "high risk" business credit
 4   score, and keeps less than                 in the bank. A genuine and authentic copy of
 5   that Experian credit report obtained by the Defendants is attached hereto as Exhibit
 6   B.
 7          6.      In the negotiations leading up to the BSTS, the early        revenue split
 8   of the first            in revenues was never stated nor agreed to be Descendent's sole
 9   or exclusive remedy for any one or more payments (plural) that are not made at all,
10   and especially not for all three payments not being made at all. It is clear that Section
11   4 was intended to address only the timing of payments, and not to establish an
12   exclusive remedy for Little Orbit failing to make one or more payments ever or at all.
13          7.      If the game sells well, then the early      split of             provides
14   Descendent with no additional funds at all. Rather, it only improves cash flow and
15   helps Descendent get part of the back-end               revenue split paid sooner. This
16   potential "early"         split is exactly the same as Descendent's        back-end split
17   on                 from the later revenue tranches.
18          8.      Descendent did not intend to and would not have bargained away a minor
19   advance in cash flow as the only and exclusive remedy for Little Orbit skipping,
20   keeping and pocketing                    in settlement payments. This is especially true
21   given that Little Orbit filed its meritless claims in the original litigation after Little
22   Orbit: (A) ran out of money, (B) shorted its payment due to Descendent, (C)
23   apologized for shorting the payment, (D) admitted that Little Orbit had run out of
24   money, and then (E) sued the Defendants shortly after they formally notified Little
25   Orbit of its payment default. Attached as Exhibit C is a genuine and authentic copy
26   of the notice and demand letter first sent by the Defendants to Little Orbit on or about
27   February 1, 2019. Attached as Exhibit D is a genuine and authentic copy of a Skype
28   message from Matthew Scott of Little Orbit to me in which he apologized for shorting

                                                 -2-
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 4 of 27 Page ID
                                  #:1335



 1   that payment and explained that Little Orbit had been having financial problems.
 2           9.   Matt Scott's reply declaration states that Little Orbit purportedly
 3   bargained for the right to skip all three settlement payments in exchange for only the
 4   early        splits on the first $         in revenues. That was never in fact discussed
 5   nor agreed upon. The early            splits on the first $       in revenues was never
 6   discussed or deemed to be Defendants' only or exclusive remedy for payment
 7   breaches as to all three payments. Rather, Section 4 of the BSTS makes this a remedy
 8   only for any single "payment" not being made "on time." It does not address, and was
 9   never discussed as applying to, the situation where all three payments are not made
10   at all. While the parties discussed that Little Orbit may have trouble making the first
11   settlement payment on time, we never discussed or agreed that Little Orbit could skip
12   all three payments and that the early ■           revenue split would be the Defendants'
13   only remedy.
14           10. Because Little Orbit has missed the first three payment due dates, and
15   given its prior history of defaulting on debts to Descendent, the Defendants have
16   demanded adequate assurance of due performance of Little Orbit's financial and
17   development obligations under the BSTS.
18           11. Specifically,
                  ■            the Defendants are concerned that Little Orbit lacks and has
19   always lacked the funds necessary to make the settlement payments and complete
20   development of the game. That concern is based in part on an Experian Credit report,
21   which puts Little Orbit into the "high risk" category and further indicates that Little
22   Orbit keeps less than $              in its bank account, which is far less than the $1
23   million or more necessary to complete the game and pay the Defendants.
24           12. The Defendants have demanded, but have not received, the Little Orbit
25   bank statements and its financial accounting software and reports from November 1,
26   2020 through the present, plus disclosures as to the status of Little Orbit's fund raising
27   efforts and development efforts. A genuine and authentic copy of that correspondence
28   is attached as Exhibit E. Little Orbit has not provided the requested financial data,

                                                 -3-
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 5 of 27 Page ID
                                  #:1336



 1   development status disclosure, and financing status disclosure as adequate assurance.
 2         13. The BSTS was carefully negotiated by skilled counsel at arm's length.
 3   The Defendants own the relevant intellectual property to the game. Royalties are
 4   typically based on revenues and not on margins or profits, which are subjective and
 5   easy to manipulate.
 6         14. Defendants' evidence would have clearly shown that Little Orbit's
 7   payment defaults and many unnecessary changes and failures to perform2 were
 8   responsible for the cost overruns and delays based on which Little Orbit wrongfully
 9   terminated the Original Contracts (the Development Agreement and original terms
10   sheet addendum) in February of 2019. (See Exs C & D). Furthermore, the very same
11   definition of "revenues" will apply to Descendent if - as now seems likely eight
12   months into Little Orbit's one-year development deadline - the development rights
13   revert back to Descendent in four months pursuant to Section 13 of the BSTS.
14         15. Little Orbit breached and then terminated the Original Contracts in
15   February of 2019, which is what caused this litigation, just after Descendent notified
16   Little Orbit of its payment default because Little Orbit admittedly ran out of money
17   and could not pay Descendent.
18         16. The parties' relationship under the BSTS is not based on and looks
19   nothing like their relationship under the Development Agreement. To the contrary,
20   under the BSTS, Descendent assumed absolutely no responsibility for performing any
21   development work or services after transferring (only) certain expressly designated,
22   discrete, limited items of customer information to Little Orbit.
23         17. The parties simply did not base the payment splits in the BSTS on the
24   Development Agreement. Rather, they were the product of back-and-forth dickering
25
26
     2 Like failing to complete the application program interface "API" that Little Orbit
27   demanded and promised to complete itself but then failed to complete. Because
     Little Orbit never completed the API, breached its payment obligations to
28   Descendent, and wrongfully terminated the Original Contracts, Descendent never
     had any obligation to convey the trademark license because the game was never
     completed or released.
                                               -4-
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 6 of 27 Page ID
                                  #:1337



 1   and negotiations.
2          18. There is no standard definition or set of deductions from royalty income
 3   or net sales in game software development contracts. The contract and deal that the
 4   parties were negotiating in November of 2020 was not a development agreement but
 5   a settlement agreement — one which left the Defendants with no obligation to deliver
 6   anything nor to provide any further services (other than delivering a few discrete,
 7   expressly designated items of customer data). (BSTS § 10).
 8         19.   Little Orbit has trotted out one set of purportedly "crucial" deliverables
 9   after another as its excuse for not wanting to pay and for not having made any
10   development efforts. Little Orbit did not complain about any of these allegedly
11   missing purported deliverables for about four months after it was supposed to have
12   started development in November of 2020. None of these works was either material
13   to the development process nor due to be delivered by Descendent, and Little Orbit
14   has never actually stated that it does not have them.
15         20. The only asset that the Defendants have not previously completely
16   delivered in response to Little Orbit's improper and illegitimate demands is the
17   writable, executable copy of the game software archive history. This was lost (except
18   for the read-only files) when Little Orbit stopped paying
                                                        ■      on the Original Contracts
19   because it was out of money, terminated the Original Contracts and then completely
20   stopped paying. As a result, Little Orbit rendered the Defendants unable to pay the
21   approximately $2,000 per month server maintenance fees to maintain the writable,
22   executable version of the game code history.
23         21. The Defendants did make sure to keep and maintain the game code,
24   because we knew that the game code is all that is necessary to finish the game. The
25   game code necessary to complete the development process had been delivered and
26   downloaded to Little Orbit in November of 2018. In fact, Matt Scott of Little Orbit
27   downloaded the entire game software on or about November 20, 2018, with assistance
28   from Descendent, shortly before Little Orbit breached and then terminated the

                                              -5-
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 7 of 27 Page ID
                                  #:1338



 1   Original Contracts, after being called out for shorting a due payment. The Skype
 2   messages, a genuine and authentic copy of which are attached as Exhibit G, were
 3   generated in connection with Descendent helping Little Orbit to download and
 4   acquire the November 2018 game code. The game code automatically updated daily
 5   through about February 15, 2019, the time of Little Orbit's wrongful termination.
 6   Little Orbit had and needed access to the daily updated game code to work on the
 7   different API that Little Orbit insisted on, promised to complete and then failed to
 8   complete.
 9         22. Little Orbit did not provide any "requirements" or directions for off-site
10   storage as required by Section 3.8 of the terminated Development Agreement. The
11   "final version" of the game was never delivered due to Little Orbit's breach and
12   wrongful termination of the Original Contracts, so the storage requirements and
13   Section 3.8 are inapplicable by their express terms.
14         23. Little Orbit appears to admit in Paragraph 3 of Matt Scott's reply
15   declaration that Little Orbit has made virtually no effort to develop the game in the
16   past eight months since the BSTS was signed. This is truly inexcusable given that:
17   (1) the game software is the only asset that was actually needed to complete
18   development of the game; and (2) Defendants have now established through
19   documentary and testimonial evidence (Ex. G), that Little Orbit has had actual
20   possession of the game software since at least November of 2018.
21         24. Descendent provided the development history and art source repository
22   on June 29, 2021. Had Little Orbit properly met and conferred and waited the
23   required seven days until June 28, 2021 to file its motion, its motion would have been
24   unnecessary because it would have been informed before filing its motion that the
25   game history and art source files had been located and were in the process of being
26   recovered.
27         25. Exhibit F to this declaration is a genuine and authentic copy of relevant
28   portions of the transcript of the May 24, 2021 hearing in this case.

                                              -6-
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 8 of 27 Page ID
                                 #:1339



    1       I declare under penalty of perjury that the above is true 7s correct.
            Executed This 21st Day of July, 2021. in Austin. Texas.!
   3
   4
                                                         Eric Peterson
    5
   6
    7
   8
   9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
  20
  21


  23
  24
  25
  26
  27
  28

                                               -7-
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 9 of 27 Page ID
                                 #:1340




                           EXHIBIT A

        [REDACTED PORTIONS OF
       EXHIBIT FILED UNDER SEAL
      PURSUANT TO ORDER OF THE
      COURT DATED APRIL 20, 2021]
       Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 10 of 27 Page ID
3/26/2021                      Fwd: FW: Spoke to Herve some more - novaipoffice@gmail.com - Gmail
                                                  #:1341
  From: Matt Scott <Matt.Scott@littleorbit.com>
  Sent: Tuesday, March 23, 2021 7:05 PM                                                           1,1    EXHIBIT
  To: eric.peterson@feverpitchstudios.com
  Subject: RE: Spoke to Herve some more                                                           I       A

  If your lawyer wants to push us on an answer — you have it. No extension needed. We are 100% onboard with the terms we
  agreed to in November according to our definitions. I'm not going to make any payments. We'll split the first              He
  can raise a stink or re-approach the judge, but that's not going to do anything. Those terms are crystal clear. e don t need
  anyone's permission to move forward and release the game. There's a legally binding settlement that everyone agreed to that
  says we can take the game to market.

  Whitticar can sue me in a year over the revenue definition to get a couple more bucks.

  Thanks,
  Matt




hupsvimaii.googte.cornimaiumi etad=rmes,ogpirtinoox/r-mrcgxwt_tuxsotivvvvui-it:snarzpJAKAKin                                 1/1
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 11 of 27 Page ID
                                 #:1342




                           EXHIBIT B

     [ENTIRE EXHIBIT FILED UNDER
     SEAL PURSUANT TO ORDER OF
      THE COURT DATED APRIL 20,
                2021]
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 12 of 27 Page ID
                                 #:1343




                       EXHIBIT C
   Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 13 ofDEFENDANT'S
                                                                      27 Page ID
                                    #:1344                              EXHIBIT


Rood ±
Claymon                                                                                                Pete Meekc
                                                                                                               Memb(

                                                                                                     512 660 5967 dire,
                                                                                                orTleeker@rcilit,l6w.wi


      February 1, 2019

      Matt Scott
      Little Orbit, LLC
      29863 Santa Margarita Parkway, Suite 110
      Rancho Santa Margarita, California 92688

      Re:    Descendent Studios, Inc.; Descent Video Game Development Agreement

      Dear Mr. Scott:

      We represent Descendent Studios, Inc. Yesterday, January 31, Descendant Studios received a
      $10,000 payment from Little Orbit. As you know, that payment was $20,000 less than the $30,000
      due to Descendant Studios for its work on the Descent video game. This failure constitutes a
      material breach of the Development Agreement.

      As a demonstration of good faith, Descendent Studios is continuing to uphold its contractual
      obligations under the expectation that Little Orbit will cure its breach. Little Orbit may cure this
      breach by depositing the sum of Fifty-Thousand ($50,000) U.S. Dollars to the customary bank
      account of Descendent Studios on or before 5:00pm CST on Friday, February 15, 2019, and by
      maintaining timely delivery of contractually-obligated payments thereafter. Attached is our
      client's January 31, 2019 invoice.

      Failure to cure this material breach will delay the release of the Game, resulting in significant
      financial damages to both parties. Descendent Studios reserves its right to assert any and all rights
      and remedies to which it may be entitled under the Development Agreement and the law, including
      but not limited to termination of the agreement.

      Descendent Studios would prefer to continue the Development Agreement and work toward
      completion and publishing of the Game, but only if Little Orbit honors its commitments and
      obligations under the Development Agreement.

      Sincerely yours,




      Pete Meeker
      Enclosure
Reed, Claymon, Meeker & Hargett, PLLC
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 14 of 27 Page ID
                                 #:1345




                       EXHIBIT D
        Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 15DEFENDANT'S.
                                                                        of 27 Page ID
7/16/2021
                                         #:1346
                                         MattScottAdmitsBreach.JPG        EXHIBIT
                                                                                                                         p


     110        Matthew, 4:00 PM

                   I'm having him organize everything, and then I'm going to have
                   Kyle sit with my UX person to map everything into the UI
                   templates

                   BTW - its worth saying: I am sorry about the unexpected non-
                   pay. That's on me. I had another payment that was supposed to
                   show up. We're still sorting it out.

                                                                                                                             4:04 PM

                                               Thanks, I appreciate that - trust me when I say I want this to
                                               work out - and we all benefit, there is no other way in which this
                                               even remotely succeeds it all is like fractional if we get pissy




https://mail.google.com/mail/u/0/#search/diane+exhibits/FMfcgzGkZGfRLBkognSGfGvHmbtGJgrQ?projector=1&messagePartld=0.1                 1/1
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 16 of 27 Page ID
                                 #:1347




                           EXHIBIT E

         [REDACTED PORTIONS OF
        EXHIBIT FILED UNDER SEAL
       PURSUANT TO ORDER OF THE
       COURT DATED APRIL 20, 2021]
                                                                                                                                         •
                                                                       DEFENDANT'S
       Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 17 of 27EXHIBIT
                                                                              Page ID
7/16/2021                                                        #:1348
                                                  Gmail - Demand For Adequate Assurance of Due Performance




 POI Gmail                                                                           Michael Whitticar <novaip aw' gmai



  Demand For Adequate Assurance of Due Performance
  Michael Whitticar <mikew@novaiplaw.com>                                                  Fri, Jul 9, 2021 at 1:41 PM
  To: Mr Danton Richardson <mdantonrichardson@yahoo.com>
  Cc: Leo Lundberg <leo.law.55@gmail.com>, "Shamonki, Nada" <nishamonki@mintz.com>, "Hashimoto, Diane"
  <DEHashimoto@mintz.com>
  Bcc: Eric Peterson <eric.peterson@feverpitchstudios.com>, Paralegal <novaipoffice@gmail.com>

    Dear Danton:

    Because Little Orbit has missed the first three payment due dates, and given its history of defaulting on debts to
    Descendent, Descendent and Mr. Peterson hereby demand adequate assurance of due performance of Little
    Orbit's financial and development obligations under the Binding Settlement Terms Sheet ("BSTS").

    Specifically, Descendent and Mr. Peterson are concerned that Little Orbit lacks and has always lacked the funds
    necessary to make the settlement payments and complete development of the game.

    An Experian credit report puts Little Orbit into the "high risk" category, and further indicates that Little Orbit keeps
    less than $         in its bank account,

    That obviously is not sufficient to permit Little Orbit to complete development of, much less market and promote,
    the game at issue.

    Please send us the accounting software data and reports from Little Orbit's accounting software, as well as Little
    Orbit's bank statements, from November 1, SinDSSS2020 through the present.

    Failure to provide the requested information and adequate assurance will be deemed yet another material breach
    of the BSTS by Little Orbit.

    Sincerely,

    Michael C. Whitticar

    NOVA IP Law, PLLC
    7420 Heritage Village Plaza
    Suite 101
    Gainesville, VA 20155
    Telephone: (571) 386-2980
    Fax: 855-295-0740
    www.novaiplaw.com
    mikew@novaiplaw.com




https://mail.google.com/mail/u/1?ik=
                                    acdddfbeca&view=pt&search=all&permmsgid=msg-a%3Ar-8271936977881263883&simpl=msg-e/03Ar-82719369...   1/1
       Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 18 of 27 Page ID
7/19/2021                        Gmail - Demand #:1349
                                                For Adequate Assurance of Due Performance




 POI Gmail                                                                          Michael Whitticar <novaiplaw@gmail.com>



  Demand For Adequate Assurance of Due Performance
  Michael Whitticar <mikew@novaiplaw.com>                                            Fri, Jul 9, 2021 at 3:29 PM
  To: Mr Danton Richardson <mdantonrichardson@yahoo.com>
  Cc: Leo Lundberg <leo.law.55@gmail.com>, "Shamonki, Nada" <nishamonki@mintz.com>, "Hashimoto, Diane"
  <DEHashimoto@mintz.com>, Paralegal <admin@novaiplaw.com>
  Bcc: Eric Peterson <eric.peterson@feverpitchstudios.com>

    Also, we are eight month into Little Orbit's development period, and four months from its completion deadline.

    Please let us know what progress Little Orbit has made toward completing the game and raising any necessary
    funds, investment or capital to complete, market and promote the game.

    This is also part of Defendants' demands for adequate assurance of due performance.

    Sincerely,

    Michael C. Whitticar

    NOVA IP Law, PLLC
    7420 Heritage Village Plaza
    Suite 101
    Gainesville, VA 20155
    Telephone: (571) 386-2980
    Fax: 855-295-0740
    www.novaiplaw.com
    mikew@novaiplaw.com

    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=acdddfbeca&view=pt&search=all&permmsgithmsg-a%3Ar-7477989764181254998&simpl=msg-e/o3Ar-74779897...   1/1
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 19 of 27 Page ID
                                 #:1350




                       EXHIBIT F
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 20 of 27 DEFENDANT'S
                                                                       Page ID
                                                                         EXHIBIT
                                 #:1351                                   i-
                                                                  f



      1                       UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
      2                      SOUTHERN DIVISION - SANTA ANA

      3

      4   LITTLE ORBIT LLC,                  Case No. SACV 20-89-DOC (JDEx)

      5         Plaintiff,                   Santa Ana, California
                                             Monday, May 24, 2021
      6               v.                     12:00 P.M.

      7   DESCENDENT STUDIOS INC.,           VIDEOCONFERENCE
          et al.,
      8
                Defendants.
      9

     10

     11

     12
                                TRANSCRIPT OF PROCEEDINGS
     13                    BEFORE THE HONORABLE JOHN D. EARLY
                             UNITED STATES MAGISTRATE JUDGE
     14

     15

     16   Appearances:                   See Page 2

     17   Deputy Clerk:                  Maria Barr

     18   Court Reporter:                Recorded; CourtSmart

     19   Transcription Service:         JAMS Certified Transcription
                                         16000 Ventura Boulevard #1010
     20                                  Encino, California 91436
                                         (661) 609-4528
     21

     22

     23

     24
          Proceedings recorded by electronic sound recording;
     25   transcript produced by transcription service.
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 21 of 27 Page ID
                                 #:1352




      1   APPEARANCES:

      2

      3   For the Plaintiff:         Law Office of M. Danton Richardson
                                     By: MICHAEL DANTON RICHARDSON
      4                              131 North El Molino Avenue, Suite 310
                                     Pasadena, California 91101
      5                              (949) 677-6434
                                     mdantonrichardson@yahoo.com
      6

      7
          For the Defendants:        Nova IP Law PLLC
      8                              By: MICHAEL C. WHITTICAR
                                     7420 Heritage Village Plaza, Suite 101
      9                              Gainsville, Virginia 20155
                                     (571) 386-2980
     10                              mikew@noaiplaw.com

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 22 of 27 Page ID
                                 #:1353

                                                                            10


      1   execute a further, more detailed, written memorialization

      2   (end reading).

      3               So the parties contemplated it -- that it was

      4   possible.    It didn't happen.     So now we're going to revert to

      5   the settlement agreement that was put on the record way back

      6   in -- on November 17th.      But in fairness to plaintiff, I'm

      7   not going to make that retroactive -- that his payment was

      8   due 60 days from November 17th.       I'm going to make that

      9   payment due -- and I'm saying "60 days."        Maybe it was

     10   30 days -- from today.      So plaintiff will have an opportunity

     11   to comply.    If he doesn't make that payment, then we'll see

     12   where we are, but that's what we're going to do.          I see --

     13   I'm going to hold my tongue.

     14               Please continue, Mr. Whitticar.

     15               MR. WHITTICAR:    So the second issue, Your Honor,

     16   was that the plaintiff said that they were going to treat

     17   revenues as some kind of net sales under the original

     18   development agreement which was of course --

     19               THE COURT:    It's not -- that dispute is not ripe

     20   for me.   Okay?   Come back to me, if you need to, if the first

     21   payment is not made.      I think revenue -- the meaning of it is

     22   clear.    It's not ambiguous.    It was clear from the context of

     23   the agreement itself, and from the parties course of dealing,

     24   it was not unclear.      It appears to me that the -- there's

     25   been an effort made by plaintiff to create an ambiguity where
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 23 of 27 Page ID
                                 #:1354

                                                                            11


      1   there was none, but it's not -- unless and until that first

      2   payment is missed, you're asking me -- and I do think this is

      3   fair from plaintiff -- you're asking me or Judge Carter to

      4   make a advisory ruling when it's not before us.         We make

      5   rulings on actual, live disputes.       Even if everybody says

      6   it's going to be a dispute 60 days from now, I'm not walking

      7   you guys through this.

      8                You had a full and fair opportunity to put whatever

      9   terms you wanted in a term sheet, in a settlement agreement,

     10   and I said, I'll put whatever you          whatever terms you want

     11   will be what the settlement terms are.        This is what is

     12   before us.    I find that it's not ambiguous and the meaning is

     13   clear based on the course of dealing with the party and the

     14   language used, and I'm not going beyond that unless there's

     15   some particular ripe dispute.

     16                MR. WHITTICAR:   Okay.   And then the third issue,

     17   Your Honor, was them saying that they refused to market the

     18   game or spend on marketing or user acquisition --

     19                THE COURT:   Again, I -- I'm just going to repeat

     20   myself.   It's not a ripe -- it's not ripe at this point.             I'm

     21   not going to get into that.      The agreement is clear.      If you

     22   hit a point where that has been violated, as opposed to them

     23   expressing their agreement about what the           their views on

     24   what the agreement means, so be it, but let's get first

     25   things first.    There's no more -- there's -- this is clear:
Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 24 of 27 Page ID
                                 #:1355




                      EXHIBIT G
       Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 25 of 27 Page ID
                                        #:1356




                                                                           DEFENDANT'S
                                                                             EXHIBIT




•   Matthew:. 4:00 PM

     I use 2017, that would be my preference
                        (ED
                                               O

     Unreal 4.20.3?

      Or 4.21




•   Matthew, 5:02 PM

      kk
                              0
      pulling that down

      confirming we can us vs2017
      Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 26 of 27 Page ID
                                       #:1357




                                                                                                  5:03 PM

                                                                                                   yup


40   Matthew, 5:08 PM

      kk
                        0


                                           0
      how big is the ContentSource repo?

                                                                                                  5:14 PM

                                                                                                  Huge

                                                                                               one sec

                                                                                                177gig

                                                                              Be back in a few, testing.

II   Matthew, 5:55 PM

      squeaked by... 22GB free

                                               Wednesday, November 21, 2018
 Case 8:20-cv-00089-DOC-JDE Document 96-2 Filed 07/21/21 Page 27 of 27 Page ID
                                  #:1358



 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On July 21, 2021, I filed a copy of the following document(s):
 6   [REDACTED] DECLARATION OF ERIC PETERSON IN SUPPORT OF
     DEFENDANTS' SECOND MOTION TO ENFORCE THE BINDING
 7   SETTLEMENT TERMS SHEET FOR A MONEY JUDGMENT, AND FOR
     AN AWARD OF ATTORNEYS' FEES
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       • Leo Edward Lundberg , Jr
11
          leo.law.55@gmail.com
12
       • Michael Danton Richardson
13
          mdantonrichardson@yahoo.corn
14
15
           Executed on July 21, 2021, at Los Angeles, California. I hereby certify that I
16
     am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18
                                            is/ Diane Hashimoto
19                                                Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
